Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated June 3, 2022. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claims 4 and 6-8 drawn to an invention nonelected without traverse in the reply filed on March 19, 2021. 

Claim Rejections - 35 USC § 102/103
	Claim(s) 1-3 and 5 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 11-021693 (‘693).
	The rejection of claims 1-3 and 5 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 11-021693 (‘693) has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Claim Rejections - 35 USC § 102/103

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 11-021693 (‘693).
	Regarding claim 1, JP ‘693 teaches a tin or tin alloy electroplating bath, comprising: 
(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= a source of 2 valent tin of non-cyanide) [ƿ [0021]] and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= a source of non-cyanide divalent silver) [ƿ [0029]]; 
(B) an acid or a salt thereof (= a conductive salt of sulfuric acid, hydrochloric acid or sulfonic acid) [ƿ [0051]];
(C) at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5): 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol 
structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are 
respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are 

respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule,
wherein the compound (C2) is at least one selected from the group consisting of: 
polyoxyethylene polyoxypropylene diethylenetriamine; 
polyoxyethylene polyoxypropylene propylenediamine; 
polyoxyethylene polyoxypropylene stearyl propylenediamine; and 
polyoxypropylene ethylenediamine (= an ethylene oxide and/or propylene oxide adduct of an alkyl (or alkenyl) amine (or an amide) of the formula: 

    PNG
    media_image1.png
    231
    383
    media_image1.png
    Greyscale

wherein A and B represent -CH2CH2O- or -CH2C(CH3)H-O-, and their positions is 
not limited; m1, m2, m3, n1, n2, n3 and n4 are integers and are m1+m2+m3+m4 = 5-70, 
n1+n2+n3+n4 = 5-70; each of m1, m2 and n1, n2 independently represents an integer of 
0 to 6. However, m1 and n1, and also, m2 and n2 is within the limits of 1-6. X represents an integer of 2 or 3; R represents a hydrogen atom, a C1-C30 alkyl group or a C2-C30 alkenyl 
group) [ƿ [0064]]; and 
(D) at least one complexing agent selected from a sulfide compound selected from the 

following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 
(a) an aliphatic sulfide compound represented by the following formula (a):
				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)
in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, and having one or more basic nitrogen atoms in at least one of atom groups disposed on both 
sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms;
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, 

imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, 
imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group (= in the non-cyanide tin-silver alloy plating bath, 1 or 2 or more kinds of complexing agents selected from pyrophosphoric acid, citric acid, tartaric acid, gluconic acid, and alkali metal salts thereof are used as essential components) [ƿ [0032]].
Regarding claim 2, the bath of JP ‘693 differs from the instant invention because JP ‘693 does not disclose wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether,
the compound (C4) is polyoxypropylene glycerol ether, and
the compound (C5) is polyoxypropylene polyglyceryl ether.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature (see “at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5)” recited in claim 1, lines 6-7).
	 Regarding claim 5, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, 

a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= adding a conductive salt, a pH buffer, an antioxidant and/or a surfactant) [ƿ [0050]].

If not anticipated, then the invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Non-preferred and alternative embodiments constitute prior art (MPEP § 2123).
	The disclosure of desirable alternatives does not necessarily negate a suggestion for modifying the prior art to arrive at the claimed invention (MPEP § 2143.01).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 11-021693 (‘693) in view of DE 102013005499 (‘499).
	Regarding claim 1, JP ‘693 teaches a tin or tin alloy electroplating bath, comprising: 
(A) a soluble salt of a stannous salt or a mixture of a stannous salt (= a source of 2 valent 

tin of non-cyanide) [ƿ [0021]] and a salt of a metal selected from zinc, nickel, bismuth, cobalt, indium, antimony, gold, silver, copper and lead (= a source of non-cyanide divalent silver) [ƿ [0029]]; 
(B) an acid or a salt thereof (= a conductive salt of sulfuric acid, hydrochloric acid or sulfonic acid) [ƿ [0051]]; and
(C) at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5): 
(C2) an alkylene oxide adduct of aliphatic polyamine in which a plurality of oxyalkylene chains are bonded to at least one nitrogen atom of an amine structure in a molecule, excluding an ethylene oxide/propylene oxide adduct of ethylenediamine; 
(C3) an alkylene oxide adduct of trimethylolalkane or triethylolalkane in which 
oxyalkylene chains are respectively bonded to a plurality of oxygen atoms of an alcohol 
structure in a molecule; 
(C4) an alkylene oxide adduct of glycerin in which oxyalkylene chains are 
respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule; and 
(C5) an alkylene oxide adduct of polyglycerin in which oxyalkylene chains are 
respectively bonded to a plurality of oxygen atoms of an alcohol structure in a molecule,
wherein the compound (C2) is at least one selected from the group consisting of: 
polyoxyethylene polyoxypropylene diethylenetriamine; 
polyoxyethylene polyoxypropylene propylenediamine; 

polyoxyethylene polyoxypropylene stearyl propylenediamine; and 
polyoxypropylene ethylenediamine (= an ethylene oxide and/or propylene oxide adduct of an alkyl (or alkenyl) amine (or an amide) of the 
formula: 

    PNG
    media_image1.png
    231
    383
    media_image1.png
    Greyscale

wherein A and B represent -CH2CH2O- or -CH2C(CH3)H-O-, and their positions is 
not limited; m1, m2, m3, n1, n2, n3 and n4 are integers and are m1+m2+m3+m4 = 5-70, 
n1+n2+n3+n4 = 5-70; each of m1, m2 and n1, n2 independently represents an integer of 
0 to 6. However, m1 and n1, and also, m2 and n2 is within the limits of 1-6. X represents an integer of 2 or 3; R represents a hydrogen atom, a C1-C30 alkyl group or a C2-C30 alkenyl 
group) [ƿ [0064]].
The bath of JP ‘693 differs from the instant invention because JP ‘693 does not disclose 
(D) at least one complexing agent selected from a sulfide compound selected from the following compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the following compound (d); oxycarboxylic acid; polycarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof: 	

(a) an aliphatic sulfide compound represented by the following formula (a):
				Xn-R1-S-(CH2CH2S)m-R2-Xn	(a)
in which R1 and R2 are C2-C4 alkylene; X is selected from OH, SO3H, SO3M in which M is an alkali metal, ammonia or amine, NRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and CONRaRb in which Ra and Rb are hydrogen or C1-C6 alkyl, and may be bonded to any carbon atom in an alkylene chain included in R1 and R2; m is an integer of 1 to 2; and n is an integer of 1 to 4; 
(b) an aliphatic sulfide compound represented by the following formula (b):
 			H-(OA)n-S-(OA)n-H	(b) 
in which A is ethylene or propylene with a hydroxyl group optionally bonded to a carbon atom included in an ethylene or propylene chain; and n is an integer of 1 to 25; 
(c) an aromatic sulfide compound having one or repeated mono-, di- or trisulfide bond, and having one or more basic nitrogen atoms in at least one of atom groups disposed on both 
sides of the bond and selected from aliphatic, alicyclic, aromatic ring and heterocyclic atoms;
(d) a heterocyclic sulfur-containing compound that has a monocyclic heterocyclic group or a fused heterocyclic group containing 1 to 5 atoms of at least one selected from nitrogen, sulfur and oxygen, excluding pyridine, morpholine, benzimidazole, benzothiazole and benzoxazole ring groups, and the monocyclic heterocyclic group or the fused heterocyclic group being any one of heterocyclic groups selected from tetrazole, triazole, thiazole, thiadiazole, imidazole, quinoline, furan, morpholine, thiophen, pyridine, oxazole, oxadiazole, pyrrole, pyrazole, pyrazine, isothiazole, isoxazole, pyrazolidine, pyrimidine, pyridazine, pyrrolidine, indolizine, indole, isoindole, indazole, purine, isoquinoline, naphthyridine, quinoxaline, 

carbazole, phenanthroline, phenazine, phenothiazine, phenoxazine, phenanthridine, pyrroline, 
imidazolidine, pyrazoline, imidazoline, piperidine, piperazine, indoline and thianthrene, and that has a sulfide group or a mercapto group bonded adjacently to the heterocyclic group.
	JP ‘693 teaches a non-cyan tin-silver alloy electroplating bath (claim 2).
	DE ‘499 teaches a tin-silver electroplating bath (ƿ [0020]). 
A sulfide compound of the formula: Y1-(CR1R2)m-S-(CR3R4)x-S-(CR5R6)n-Y2, where Y1 and Y2 are independently selected from CO2H, SO3H, PO3H2, CONR7R8 and OH, each R1, R2, R5 and R6 is independently selected from H, (C1-C6)alkyl, CO2H and hydroxy-substituted (C1-C6)alkyl, each R3 and R4 is independently selected from H and (C1-C6)alkyl is selected, m = 1 to 6, n = 1 to 6, R7 and R8 are independently selected from H and (C1-C3)alkyl and x = 1 to 6, with the proviso that when Y1 = OH, m = 3, provided that when Y2 = OH, n = 3, and provided that when any of R1, R2, R5 and R6 is hydroxy-substituted (C1 -C6) alkyl, the hydroxy group is attached to a carbon atom at least gamma to a sulfur atom, in a silver or silver alloy electroplating bath improves the stability of the electroplating bath. Such sulfide compounds act as complexing agents in the silver electroplating bath (ƿ [0011]).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the bath described by ‘693 with at least one complexing agent selected from a sulfide compound selected from the compound (a), compound (b) and compound (c); a heterocyclic sulfur-containing compound corresponding to the compound (d); oxycarboxylic acid; polycarboxylic acid; pyrophosphoric acid; polyamine; amino alcohol; and salts thereof because a sulfide compound of the formula: Y1-(CR1R2)m-S-(CR3R4)x-S-(CR5R6)n-Y2 is a complexing agent in tin-silver alloy electroplating baths and improves the stability of the electroplating baths.
Known work in one field of endeavor may prompt variations of it for use in either the same field or a different field based on the function or property of the known material if the 

variations are predictable to one of ordinary skill in the art (MPEP § 2141 and § 2141.03).
The motivation to combine prior art references can arise from the expectation that the 
prior art elements will perform their expected functions to achieve their expected results when combined for their commonly known purpose (MPEP § 2141 and § 2144.07).
Regarding claim 2, the bath of JP ‘693 differs from the instant invention because JP ‘693 does not disclose wherein regarding the branched polyoxyalkylene compound (C), 
the compound (C3) is trimethylolpropane tripolyoxyethylene ether,
the compound (C4) is polyoxypropylene glycerol ether, and
the compound (C5) is polyoxypropylene polyglyceryl ether.
	The invention as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention because this limitation is optional since it further limits an optional feature (see “at least one branched polyoxyalkylene compound selected from the group consisting of the following compounds (C2), (C3), (C4) and (C5)” recited in claim 1, lines 6-7).
	 Regarding claim 5, JP ‘693 teaches the tin or tin alloy electroplating bath further comprising at least one additive selected from a surfactant, an antioxidant, a brightening agent, a semi-brightening agent, a pH adjusting agent and an antifoaming agent (= adding a conductive salt, a pH buffer, an antioxidant and/or a surfactant) [ƿ [0050]].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is 

reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349. The examiner can normally be reached Monday-Friday, 7:00 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 

to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        June 9, 2022